         Case
          Case1:18-cv-11188-LJL
               1:18-cv-11188-LJL Document
                                  Document31-1 Filed09/01/21
                                           32 Filed  08/20/21 Page
                                                               Page11ofof22




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 UNITED STATES OF AMERICA,

                             Plaintiff,                         18 Civ. 11188 (LJL)

               v.                                               DEFAULT JUDGMENT

 JUEDRA SUPERETTE, INC.; and EDWARD
 HOLGUIN,

                             Defendants.


       This action having been commenced on November 30, 2018, by the filing of a complaint

and issuance of a summons; defendant Juedra Superette, Inc., having been served on February

11, 2019, by serving the New York Secretary of State; defendant Edward Holguin having been

served on December 31, 2018, by serving his co-tenant; Juedra Superette, Inc., and Edward

Holguin (collectively, the “Defendants”) not having answered or made any motion with respect

to the complaint; the time for Defendants to answer or make any motion with respect to the

complaint having expired; the Clerk of this Court having duly entered certification of default;

and sufficient proof having been adduced that neither of the Defendants is in the military of the

United States or an infant or incompetent person,

       AND the Defendants having received notice of the September 1, 2021 hearing on the

motion for default judgment of plaintiff United States of America (the “plaintiff” or “United

States”) and having failed to appear or respond,

       NOW on the application of Audrey Strauss, United States Attorney for the Southern

District of New York, attorney for the United States, it is hereby

       ORDERED AND ADJUDGED, that as of August 17, 2021, there is due and owing to the

plaintiff from Juedra Superette, Inc., a total amount of $316,982.80; and it is further
         Case
          Case1:18-cv-11188-LJL
               1:18-cv-11188-LJL Document
                                  Document31-1 Filed09/01/21
                                           32 Filed  08/20/21 Page
                                                               Page22ofof22




       ORDERED AND ADJUDGED, that as of October 2, 2020, there is due and owing to the

plaintiff from Edward Holguin a total amount of $79,895.34; and it is further

       ORDERED AND ADJUDGED, that the amounts owed to plaintiff by the Defendants are

hereby reduced to judgment; and it is further

        ORDERED AND ADJUDGED, that the Clerk of this Court is directed to enter judgment

and to close the case.


             6HSWHPEHU
Dated: _____________________, 2021
       New York, New York
                                                    SO ORDERED:


                                                    ________________________________
                                                    HONORABLE LEWIS J. LIMAN
                                                    United States District Judge

                       VW
Judgment entered this ______
            6HSWHPEHU
day of _____________________, 2021




                                                2
